Citation Nr: 0007228	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962, and from June 1965 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

This case was the subject of an August 1996 hearing before 
the undersigned Board member, and was the subject of a Board 
remand dated in January 1997. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the medical evidence shows that the 
veteran does not currently have an acquired psychiatric 
disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he has an anxiety disorder which 
began during active service.  

Documentation of record indicates that in September 1997 the 
RO requested the service medical records for the veteran's 
first period of service, from July 1959 to July 1962, but 
that the service department was unable to locate these 
records.

During April 1966 and September 1967 inservice examinations, 
clinical evaluation of the veteran's psychiatric condition 
was normal.  In the corresponding report of medical history, 
the veteran indicated he had never had and did not now have 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.

A service medical record of treatment in March 1972 showed 
that the veteran was prescribed Librium.  The basis for this 
prescription was not indicated.  

During a September 1972 inservice periodic examination, 
clinical evaluation of the veteran's psychiatric condition 
was normal.  In the corresponding report of medical history, 
he indicated he had never had and did not now have frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  

Service medical records of treatment from November 1975 to 
December 1975 reflect that the veteran was treated for 
irritable colon syndrome.  He progressed during treatment, 
and became asymptomatic with clearing of his abdominal pain 
and flatulence on Librax.  Subsequently, he remained well on 
a regimen of a three-meal bland diet, Librax, and one 
multivitamin tablet daily.

During a September 1976 inservice periodic examination, 
clinical evaluation of the veteran's psychiatric condition 
was normal.

A September 1976 service medical record discusses possible 
etiologies for the veteran's abdominal problems, but does not 
mention anxiety.

During a June 1980 inservice examination, clinical evaluation 
of the veteran's psychiatric condition was normal.

During the veteran's August 1981 service discharge 
examination, psychiatric clinical evaluation was normal.  In 
the accompanying report of medical history, the veteran 
indicated that he had never had and did not have now frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.

An October 1981 dental patient history indicates that the 
veteran was taking Librium.  
 
A December 1985 report of treatment at a military hospital 
emergency room reflects that the veteran presented 
complaining of three recent episodes of mid-chest pressure.  
Medications at the time included Librium as need for 
abdominal pain.  The treating physician's assessments were 
chest pain syndrome, unlikely to be cardiac in origin;  and, 
by history, irritable bowel syndrome, not active during this 
hospitalization.

Records of treatment at a military facility in what appears 
to be September 1990 (the date stamp is very difficult to 
read) reflect that the veteran's chest discomfort had 
resolved, and that Librium, taken one to two times per day, 
had helped.  The assessment was anxiety, and the veteran was 
prescribed Librium.  Records of treatment at a military 
facility in May 1991 reflect that a prescription for Librium 
was refilled.  Records of treatment in July 1991 note that 
the habit forming potential of Librium was discussed with the 
veteran, and that he was prescribed Librium.  Records of 
treatment at a military medical facility in September 1991 
indicate that the veteran was prescribed Librium for anxiety.

During a December 1992 VA examination, the veteran gave a 
history of having been started on Librium 20 or 24 years ago, 
during service, because he was nervous, anxious and tense.  
After objective examination and reviewing the veteran's 
medical history, the examiner opined that a general anxiety 
disorder could be considered, although, in his opinion, the 
symptoms were not sufficiently severe to warrant this 
diagnosis.  Global Assessment of Functioning was evaluated as 
"fairly good."  The examiner elaborated that in his view 
the veteran had mild symptoms of anxiety, but that they did 
not meet the full immediate sensory criteria for an anxiety 
disorder. 

During the veteran's August 1996 Board hearing, his 
representative asserted that the veteran had been prescribed 
Librium for both gastrointestinal problems and for nerves or 
anxiety symptomatology as early as March 1968 until his 
discharge in 1982, and that he continued to take Librium and 
to experience anxiety symptomatology.   The veteran wasn't 
sure, but he felt that he may have been treated for tension 
during his first period of active service.  He thought he had 
been prescribed medication during this first period of 
service, from 1959 to 1962.  During his second period of 
service, he was told that he had a high stress level and that 
Librium was prescribed for this condition.  He said that the 
Librium had been specifically prescribed for his nerves.  He 
had abdominal and irritable colon problems which were related 
to his anxiety.  As of June 1982 he was still having problems 
with anxiety, and after service, he continued to have 
problems with anxiety symptoms, which would come and go.  The 
only time he sought treatment from a psychiatrist or a 
psychologist was in August 1996, after his divorce, and that 
this treatment was not related to the problems he had during 
service.  During service he would experience very high 
anxiety followed by stomach cramps, sometimes severe 
diarrhea, and shakiness.  His current symptoms were 
essentially the same.  He was taking Librium, and that his 
dosage varied with his stress level.  His anxiety had caused 
trouble with his sleep pattern, but did not interfere with 
his job, where he felt he performed very well.  He described 
his condition as generalized anxiety.  He described himself 
as a nervous person who had to learn to deal with his 
anxiety.

During a March 1998 VA examination, the veteran indicated 
that he thought he had an anxiety disorder because of 
multiple bouts of diarrhea over the years.  He gave a history 
of having been prescribed Librium during active service, and 
having continued to take Librium until about a year ago, for 
gastrointestinal problems which were related to nervousness.  
He said he was started on other medications a year ago, which 
were effective.  After review of the veteran's history and 
objective examination, the examiner opined that no diagnosis 
of a psychiatric disorder was present.  Global Assessment of 
Functioning was evaluated as 88, which the examiner expressed 
as indicating absent or minimal symptoms.  In the examiner's 
view, although the veteran showed some symptoms of anxiety 
that likely started in service, he did not meet the 
diagnostic criteria for an anxiety disorder.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations further provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In the case of a 
disease only, service connection also may be established 
under section 3.303(b) by (1) evidence of the existence of a 
chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period;  and 
(2) present disability from it.  Savage, 10 Vet. App. 488, 
495 (1997).  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  The evidence may 
also show that a disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  If 
the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303. 

In establishing a well-grounded claim pursuant to 38 C.F.R. 
§ 3.303(b), the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period;  (2) evidence 
showing postservice continuity of symptomatology;  and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

In the present case, the Board finds that anxiety was 
"noted" during service insofar as the veteran was 
prescribed Librium;  the veteran is qualified to testify as 
to the continuity of his anxiety from service forward and has 
done so;  and there is a VA examiner's opinion that the 
veteran's anxiety originated during service.  This continuity 
is further reinforced by the writing of prescriptions for 
Librium after service;  the veteran has been diagnosed as 
having anxiety post-service, for which Librium was prescribed 
(as well as for gastrointestinal problems on separate 
occasions).  Viewing the evidence in the light most favorable 
to the veteran, there is cognizable evidence of inservice 
anxiety, continuity of symptomatology during and after 
service, and a post-service diagnosis of anxiety.  
Accordingly, the Board finds that the claim for service 
connection for an acquired psychiatric disorder is well 
grounded.  Savage.

The Board acknowledges the veteran's contention that his 
service-connected irritable bowel syndrome and his 
nonservice-connected anxiety are inter-related;  however, 
medical evidence to this effect is entirely absent from the 
record.  In the board's view, the fact that the veteran has 
been prescribed Librium for anxiety and for irritable bowel 
syndrome on separate occasions is not probative of the two 
conditions being inter-related.  Moreover, as will be 
discussed below, the preponderance of the evidence indicates 
that the veteran's anxiety is not a psychiatric disability or 
illness, rendering any latent issue of service connection 
based on aggravation moot.

In evaluating the case on the merits, the Board finds that 
the preponderance of the evidence indicates that the veteran 
does not have  a current psychiatric disability or illness.  
The December 1992 and March 1998 VA examinations, conducted 
by separate examiners at points of time separated by over 5 
years, both persuasively express the view that the veteran 
does experience anxiety, but not to an extent that 
constitutes a psychiatric illness or disability.  The records 
of treatment which reflect that the veteran was treated for 
anxiety do not discuss the severity of this anxiety or 
whether the anxiety is of the sort that would constitute a 
mental illness or mental disability.  By the veteran's own 
account at his August 1996 Board hearing, his anxiety does 
not interfere with his employment, and he has never required 
psychiatric treatment for the type of anxiety which 
originated during service, again reinforcing the impression 
that his anxiety is not in the nature of a psychiatric 
disability or illness.  In the absence of on-point medical 
evidence to the contrary, the Board accepts the opinions of 
the VA examiners that the veteran experiences anxiety, but 
not of a nature which constitutes a psychiatric disability or 
illness.

In light of the foregoing, the claim for service connection 
for an acquired  psychiatric disorder is denied.




ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

